Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 08/25/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 08/25/2022 have been entered.
Priority
This application, Pub. No. US 2021/0310948 A1, published 10/07/2021, is a § 371 National Stage of International Patent Application No. PCT/IB2019/058104, filed 11/22/2017, Pub. No. WO 2020/065537 A1, published 04/02/2020, which claims benefit of U.S. Provisional Patent Application No. 62/735,233, filed 09/24/2018. 

Status of Claims
Claims 1-5 and 7-12 are currently pending.  Claims 1-23 have been originally pending and subject to election/restriction requirement mailed 09/03/2021.  Claims 13-23 have been cancelled as set forth Applicant’s amendment filed 10/27/2021.  Claims 5 and 7 have been amended, and Claim 6 has been cancelled, as set forth in Applicant’s amendment filed 03/11/2022.  Claim 1 has been amended, as set forth in Applicant’s amendment filed 08/25/2022. Claims 1-5 and 7-12 are examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the Examiner.

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2 and 4 recite the limitations "wherein the decay length is not less than about 0.5 times the ligand layer thickness" and "the given ligand layer thickens that corresponds to the decay length", respectively.  There is insufficient antecedent basis for this limitation in the claim because the amended Claim 1 requires that the decay length is matched to the size of the ligand:

    PNG
    media_image1.png
    385
    1061
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness 
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Denomme et al., US 2016/0299134, published 10/13/2016 (IDS submitted 03/22/2021), in view of Lee et al., “Improved localized surface plasmon resonance immunoassay with gold bipyramid substrates,” Anal. Chem., 2009, vol. 81, No 11, pp. 4450-4455 (PTO-892 mailed 09/03/2021).
With regard to Claims 1-3, 5 and 7, Denomme et al., throughout the publication and, for example, in paragraph [0098], teach a surface plasmon resonance sensor medium having the highest sensitivity and a decay length corresponding to the ligand layer thickness (a nanoparticle will have the highest sensitivity with a decay length that is similar to the thickness of the capture molecule-target complex), wherein the decay length is not less than about 5 nm and not greater than about 18 nm (the optimal decay length near 8 nm): 

    PNG
    media_image2.png
    463
    486
    media_image2.png
    Greyscale
Emphasis added.


Although Denomme et al. does not expressly teach that the decay length is matched to the size of the ligand, one of skill in the art would have understood that this is implied by the fact that, throughout the publication and, for example, at FIG. 4C, Denomme et al. teach the ligand layer thickness for a single layer ligand.
With regard to Claims 10 and 12, in paragraphs [0093]-[0094], Denomme et al. teach an antibody as a “capture molecule that is bound to the nanoparticle surface and capable of selectively binding to the chemical of interest” ( = a ligand is a protein of a size not less than about 10 kDa).  With regard to Claims 8 and 9, in paragraphs [0120] and [0121], Denomme et al. teach small molecule targets.  One of skill in the art would have known that a small molecule is a low molecular weight (< 900 daltons) organic compound:

    PNG
    media_image3.png
    244
    1029
    media_image3.png
    Greyscale



With regard to Claim 11, in paragraphs [0045] and [0046], Denomme et al. teach a target analyte comprising a protein (streptavidin).
Although in paragraph [0098] Denomme et al. teach that decay length and sensitivity are typically not independent parameters, and both can be tuned with the size, shape, and composition of the nanoparticle, this reference does not expressly teach:
the sensitivity value is not less than about 175 nm per reflective index unit, as recited in Claim 1; and 
the decay length is about 11 nm and the sensitivity value is about 300 nm/RIU, as recited in Claim 4.

Lee et al., throughout the publication and, for example, in Abstract and Table 1, teach that a surface plasmon resonance sensor medium having a sensitivity ranging from 288 to 381 nm/RIU (the bipyramid substrates) is preferable for using in an immunoassay in comparison with a surface plasmon resonance sensor medium having a sensitivity of 170 nm/RIU (nanorods):

    PNG
    media_image4.png
    372
    575
    media_image4.png
    Greyscale
 Emphasis added.



Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art, in an SPR sensor medium, taught by Denomme et al., to have made and used a nanostructure comprising a sensitivity value of about 300 nm/RIU.
One of ordinary skill in the art would have been motivated, in an SPR sensor medium, taught by Denomme et al., to have made and used a nanostructure comprising a sensitivity value of about 300 nm/RIU, because it is preferable for using in an immunoassay in comparison with a nanostructure having a sensitivity of 170 nm/RIU, as taught by Lee et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using, in an SPR sensor medium, taught by Denomme et al., a nanostructure comprising a sensitivity value of about 300 nm/RIU, because the nanostructures comprising a sensitivity value of about 300 nm/RIU were known in the art, 
as taught by Lee et al.
With regard to the decay length of about 11 nm, it is the Examiner’s position that in the absence of showing unexpected results, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art, in an SPR sensor medium, taught by Denomme et al., to have made and used a nanostructure comprising a decay length of about 11 nm instead of 8 nm, because, in paragraph [0098], Denomme et al. expressly teach that decay lengths may be tuned with the size, shape, and composition of the nanoparticle to produce the optimal LSPR sensor response for a given capture-target system. 
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
At page 4 of the Remarks, Applicant argues that:

    PNG
    media_image5.png
    220
    1059
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    310
    1066
    media_image6.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, as indicated at pages 5-6 of the instant Office Action, although Denomme et al. does not expressly teach that the decay length is matched to the size of the ligand, one of skill in the art would have understood that this is implied by the fact that, throughout the publication and, for example, at FIG. 4C, Denomme et al. teach the ligand layer thickness for a single layer ligand.
Second, Applicant’s argument is inconsistent with Claims 2 and 4 reciting the limitations "wherein the decay length is not less than about 0.5 times the ligand layer thickness" and "the given ligand layer thickens that corresponds to the decay length", respectively.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641